This Office Action is in response to the response filed on September 26, 2022. 

Applicant’s election without traverse of Group I, original claims 1-10 and new claims 21-30, is acknowledged.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 8’s “The resistive random access memory device of claim 7” lacks antecedent basis. 
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 9’s “The resistive random access memory device of claim 7,” “at least one resistive memory array,” and “the substrate” lack antecedent basis.
Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 10’s “the second array of rail structures” (line 6) lacks antecedent basis.

Claims 1-8, 10 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (United States Patent 10,777,608).
As to independent claim 1, Lu discloses a memory device (see the entire patent, including the Fig. 3 disclosure), comprising:  a first array of rail structures 310 that extend along a first horizontal direction and are laterally spaced apart along a second horizontal direction, wherein each of the rail structures of the first array comprises a bottom electrode; a second array of rail structures 340 that laterally extend along the second horizontal direction and are laterally spaced apart along the first horizontal direction, wherein each of the rail structures of the second array comprises a top electrode; and a continuous dielectric memory layer 320 located between the first array of rail structures and the second array of rail structures, wherein the continuous dielectric memory layer spans a full length and a full width of the first array of rail structures and spans a full length and a full width of the second array of rail structures.
As to dependent claim 2, Lu’s continuous dielectric memory layer 320 comprises alumina (Al203), hafnia (HfO2), zirconia (ZrO2), titanium dioxide (TiO2), tantalum oxide (Ta205) and SZO (SrZrO3) (column 5, lines 15-18).
As to dependent claim 3, Lu’s top electrode or bottom electrode further comprises a selector material layer 350 located between the continuous dielectric memory layer and a top surface of the bottom electrode or between the continuous dielectric memory layer and a bottom surface of the top electrode. 
As to dependent claim 4, Lu’s continuous dielectric memory layer 320 comprises a high-k dielectric memory material (column 5, lines 15-18).
As to dependent claim 5, at least one of the first array of rail structures 310 comprises a conductive material selected from TiN, W, TaN, Ti, Mo, Ru, Ni and mixtures thereof and at least one of the second array of rail structures 340 comprises a conductive material selected from TiN, W, TaN, Ti, Mo, Ru, Ni and mixtures thereof (column 5, lines 5-9 and 59).
As to dependent claim 6, Lu’s device further comprises bit lines 340 electrically connected to one of the bottom electrodes or the top electrodes; and word lines 310 electrically connected to the other of the bottom electrodes or the top electrodes (Lu’s bit lines and word lines form the top and bottom electrodes as in this application - see the specification at page 6, paragraph [0029], and page 20, paragraph [0053]).
As to independent claim 7, Lu discloses at least two adjacent resistive random access memory cells (see the entire patent, including the Fig. 3 disclosure) wherein each of the at least two adjacent resistive random access memory cells comprises a first rail structure 310 that extends along a first horizontal direction and is laterally spaced apart from an adjacent first rail structure along a second horizontal direction, wherein each of the first rail structures comprises a bottom electrode; each of the at least two memory cells comprises a second rail structure 340 that laterally extends along the second horizontal direction and is laterally spaced apart from an adjacent second rail structure along the first horizontal direction, wherein each of the second rail structures comprises a top electrode; and a continuous dielectric memory layer 320 formed between the first rail structures and the second rail structures, wherein the continuous dielectric memory layer comprises a resistive switching material (column 5, lines 15-18) and spans a full length and width of the first rail structures and the second rail structures.
As to dependent claim 8, Lu’s resistive switching material comprises alumina (Al203), hafnia (HfO2), zirconia (ZrO2), titanium dioxide (TiO2), tantalum oxide (Ta205) and SZO (SrZrO3) (column 5, lines 15-18).

As to independent claim 10, Lu discloses a method of forming a memory device (see the entire patent, including the Fig. 3 disclosure), comprising:  forming a first array of rail structures 310 over a substrate that extend along a first horizontal direction; forming a continuous dielectric memory layer 320 located over the first array of rail structures; and forming [a] second array of rail structures 340 over the continuous dielectric memory layer, wherein the second array of rail structures laterally extend along a second horizontal direction and are laterally spaced apart along the first horizontal direction, wherein the continuous dielectric memory layer comprises a plate shape that spans a full length and width of the first array of rail structures and a second array of rail structures, each of the rail structures in the first array of rails structures 310 comprises a bottom electrode, and each of the rail structures in the second array of rails structures 340 comprises a top electrode.
As to independent claim 21, Lu discloses a memory device (see the entire patent, including the Fig. 3 disclosure), comprising: bottom electrode rails 310 that extend along a first horizontal direction and are laterally spaced apart along a second horizontal direction; top electrode rails 340 that laterally extend along the second horizontal direction and are laterally spaced apart along the first horizontal direction; and a continuous dielectric memory layer 320 located between the bottom electrode rails and the top electrode rails, wherein the continuous dielectric memory layer spans a full length and a full width of the bottom electrode rails and spans a full length and a full width of the top electrode rails.

Claims 22-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814